     Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

SHAVONNE SHELTON, INDIVIDUALLY                §
AND AS NEXT FRIEND OF G.H.,                   §
A MINOR, AND A.H., A MINOR, AND               §
SHADONNA SHELTON, INDIVIDUALLY                §
AND AS NEXT FRIEND OF K.O., A                 §
MINOR, S.D., A MINOR, AND A.D.,               §
A MINOR                                       §
                                              §
                        Plaintiff,            §
                                              §
v.                                            § CIVIL ACTION NO. __________________
                                              §
THE UNITED STATES DEPARTMENT                  §
OF THE ARMY                                   §
                                              §
                        Defendant.            §

                    PLAINTIFFS’ ORIGINAL COMPLAINT
      Plaintiffs, SHAVONNE SHELTON, INDIVIDUALLY, AND AS NEXT FRIEND

OF G.H., A MINOR, and A.H., A MINOR, AND SHADONNA SHELTON,

INDIVIDUALLY AND AS NEXT FRIEND OF K.O., A MINOR, S.D., A MINOR,

AND A.D., A MINOR, file this original complaint against THE UNITED STATES

DEPARTMENT OF THE ARMY, and would respectfully show the Court as

follows:

                                   I.
                         NATURE OF THIS ACTION

       1.   This is an action for damages suffered by Plaintiffs as a result of

a roadway collision involving three vehicles – the one occupied by Plaintiffs,

a United States Army vehicle, and a third car. The negligent acts and

omissions of the Army personnel operating the Army vehicle proximately caused



                                     Page 1 of 8
     Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 2 of 8




the three-way collision and Plaintiffs’ damages – both personal injuries and

property damages.

                                     II.
                                THE PARTIES

      2.    Plaintiff, Shavonne Shelton, is a citizen and resident of Harris

County, Texas.

      3.    Plaintiff, Shavonne Shelton As Next Friend of G.H., a minor, is a

citizen and resident of Harris County, Texas.

      4.    Plaintiff, Shavonne Shelton As Next Friend of A.H., a minor, is a

citizen and resident of Harris County, Texas.

      5.    Plaintiff, Shadonna Shelton, is a citizen and resident of Harris

County, Texas.

      6.    Plaintiff, Shadonna Shelton As Next Friend of K.O., a minor, is a

citizen and resident of Harris County, Texas.

      7.    Plaintiff, Shadonna Shelton As Next Friend of S.D., a minor, is a

citizen and resident of Harris County, Texas.

      8.    Plaintiff, Shadonna Shelton As Next Friend of A.D., a minor, is a

citizen and resident of Harris County, Texas.

      9.    Defendant, the United States Department of the Army, an agency

of the United States of America, may be served with process pursuant to 32

C.F.R. § 516.14 by serving the Chief, U.S. Army Litigation Division, 9275

Gunston Road, Fort Belvoir, Virginia 22060-5546.




                                   Page 2 of 8
     Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 3 of 8




                                    III.
                          JURISDICTION AND VENUE

      10.    This action is premised on the acts and omissions of the defendant

the Department of the Army acting under the color of federal law, and therefore

this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

      11.    Further, the events of this action are governed by the Federal Tort

Claims Act, and thus this Court has jurisdiction pursuant to 28 U.S.C. § 2671,

et seq. and 28 U.S.C. § 1346(b) as Plaintiffs are asserting claims for money

damages as compensation for personal injuries and loss of property caused by

the negligent or wrongful acts and omissions of an employee of the United Sates

Government while acting within the scope of his office or employment, under

circumstances where the United States, if a private person, would be liable to

the claimants in accordance with the law of the State of Texas.

      12.    Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2)

because all or a substantial part of the acts or omissions giving rise to the claims

in this action occurred in this District.

                                    IV.
                           CONDITIONS PRECEDENT

      13.    Plaintiffs timely presented their claims in writing to the Department

of the Army on April 9, 2020. The Department of the Army failed to make a final

disposition of the claim within six months after it was presented.

                                     V.
                            FACTUAL ALLEGATIONS

      14.    On November 6, 2019, at approximately 2:45 p.m., three vehicles




                                      Page 3 of 8
       Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 4 of 8




were stopped for a red signal light in the dedicated left turn lane on Tidwell Road

at the intersection with Irvington Boulevard in Houston, Texas.

       15.   The vehicles were westbound on Tidwell, preparing to turn

southbound onto Irvington.

       16.    The first vehicle in line at the red light was a United Sates Army

truck – a flatbed vehicle that was transporting a large, Humvee-like truck on its

bed.

       17.    The 2012 Buick LaCrosse in which adult plaintiffs Shavonne

Shelton and Shadonna Shelton and their minor children were occupants was the

second vehicle in line behind the Army truck.

       18.   The third vehicle in line was a 2012 Nissan Maxima driven by Jose

Nelson Rosales Carranza.

       19.   When the left turn signal turned green, all three vehicles made a left

turn onto Irvington, proceeding southbound. Along that stretch of roadway,

Irvington has two southbound lanes and two northbound lanes with a wide

grassy median separating the two directions of traffic.

       20.   Approximately one block south of the intersection at Tidwell, there is

an opening in the median on Irvington that allows vehicles from either direction

to cross or turn.

       21.   As the Army truck – proceeding in the outside or right lane -

approached this opening in the median, it began to slow. As it reached the

opening, the Army vehicle initiated a wide left turn from the right lane.

       22.   While making the left turn, the Army truck crossed the left lane in



                                     Page 4 of 8
     Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 5 of 8




the path of the Maxima, which was proceeding in the inside lane, causing the

Maxima to collide with it. This, in turn, caused Shavonne Shelton, driving the

plaintiff’s car in the right lane, to attempt to swerve to avoid a collision, but the

Army truck blocked the roadway in front of her, and thus the plaintiffs’ car

collided with it as well.

                                      VI.
                               CAUSES OF ACTION

                            COUNT 1:      NEGLIGENCE

      25.    The aforesaid incident resulted from the negligence of the operator

of the U.S. Army truck in one or more of the following particulars:

             a.     In failing to yield the right of way;

             b.     In failing to keep a proper lookout;

             c.     In failing to maintain and/or control speed;

             d.     In failing to turn the vehicle to the right or to the left to avoid
                    the collision;

             e.     In failing to control the vehicle and operate it in a prudent
                    manner;

             f.     In failing to apply the brakes in a timely manner; and

             g.     In failing to drive within a single lane and moving from a
                    lane when movement cannot be safely made.

Each and all of the foregoing acts, both of omission and commission, were

negligent and constituted negligence, and were each and all a proximate cause

of the collision made the basis of this lawsuit.




                                      Page 5 of 8
     Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 6 of 8




                         COUNT 2:   NEGLIGENCE PER SE

      26.    By failing to drive within a single lane and attempting to move

from the lane when the movement could not be made safely, the driver of the

U.S. Army truck was negligent per se in violation of § 545.060(a) of the Texas

Transportation Code, and such negligence per se was a proximate cause of the

collision made the basis of this lawsuit.

                         COUNT 3:   NEGLIGENCE PER SE

      27.    In addition, by failing to approach the intersection in the extreme

left-hand lane prior to turning left, the driver of the U.S. Army truck was

negligent per se in violation of § 545.101(b) of the Texas Transportation Code,

and such negligence per se was a proximate cause of the collision made the

basis of this lawsuit.

                                      VII.
                                    DAMAGES

      28.    As a result of the collision described above, Plaintiffs have suffered

severe personal injuries causing Plaintiffs to sustain permanent bodily

impairment. Plaintiffs have experienced physical pain and suffering and mental

anguish and will, in all reasonable probability, continue to do so in the future by

reason of the nature and severity of their injuries. Plaintiffs have been caused to

incur medical charges and expenses in the past and will, in reasonable

probability, continue to incur medical expenses in the future for treatment of

their injuries.




                                     Page 6 of 8
     Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 7 of 8




      29.     Plaintiff specifically reserves the right to amend and plead for such

other and different amounts of damages as their treatment and condition shall

from time to time indicate before the trial of this cause of action.

                                       VIII.
                                    INTEREST

      30.     Plaintiffs further would show that Defendant has been in possession

of monies due and owing to Plaintiffs since the date of the incident complained

of herein, based on the injuries to Plaintiffs as a result of the negligence of

Defendant, and therefore Plaintiffs are justly entitled to recover prejudgment

interest on said monies as allowed by law until the date judgment is entered

herein, and postjudgment interest as allowed by law on any judgment awarded

by this Court and the Jury.

                                    IX.
                            DEMAND FOR JURY TRIAL

      31.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure,

Plaintiffs demand a trial by jury in this action of all issues so triable.

                                        X.
                                      PRAYER

      32.     FOR THE FOREGOING REASONS, Plaintiffs pray that Defendant

be duly cited to appear and answer herein; and that upon a final trial of this

cause, Plaintiff recover:

      (i)     Judgment against Defendant for Plaintiff’s damages as set forth
              above;

      (ii)    Prejudgment interest at the rate prescribed by law until the date
              judgment is entered herein;

      (iii)   Postjudgment interest as allowed by law on any judgment awarded


                                      Page 7 of 8
Case 4:21-cv-00567 Document 1 Filed on 02/23/21 in TXSD Page 8 of 8




      by this Court and the Jury from the date judgment is entered until
      paid;

iv)   Court costs and other expenses of litigation;

(v)   All other relief to which Plaintiff is justly entitled.




                                 Respectfully submitted,

                                 DESIMONE LAW OFFICE



                                 By: /s/      Donald G. DeSimone
                                     Donald G. DeSimone
                                     Federal Bar No. 11770
                                     Texas Bar No. 05776710
                                     4635 Southwest Freeway, Suite 850
                                     Houston, Texas 77098
                                     Office: 713-526-0900, ext. 2230
                                     FAX:     713-526-8041
                                     E-mail: ddesimone@desimonelawoffice.com

                                 ATTORNEY FOR PLAINTIFFS




                                Page 8 of 8
